United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3488
                                     ___________
United States of America,                *
                                         *
             Plaintiff-Appellee,         *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Eastern District of Arkansas.
                                         *
Paul Edward Humphrey,                    *
                                         *
             Defendant-Appellant.        *
                                         *

                                    ___________

                           Submitted: January 13, 1998
                              Filed: March 30, 1998
                                   ___________

Before LOKEN and MURPHY, Circuit Judges, and KYLE,1 District Judge.
                               ___________

MURPHY, Circuit Judge.

      Paul Humphrey pled guilty to possession of a firearm by an unlawful
user of a controlled substance, 18 U.S.C. § 922(g)(3), possession of an
unregistered firearm, 26 U.S.C. § 5661(d), and possession of marijuana, 21
U.S.C. § 844(a), conditioned on his




      1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, sitting by designation.
right to appeal the denial of his suppression motion by the district court2.
He argues that evidence seized from his house should be suppressed because
it resulted from a warrant that relied on stale evidence and lacked probable
cause. We affirm.

      William and Nancy Mueller and Nancy’s daughter, Sarah Powell,
disappeared from their community of Tilley, Arkansas in early 1996. On
February 11 a Jeep and trailer belonging to William Mueller were found
abandoned in rural Pope County. Law enforcement attention focused on Paul
Humphrey when Nancy’s brother, David Branch, informed Sheriff Jay Winters
on February 22 that Humphrey had the title documents for the Jeep and
trailer and that Branch had previously seen those documents, unsigned, in
the Mueller residence on February 2. The next day Sheriff Winters asked
Humphrey about the documents and he admitted having them and promised to
produce them, but failed to do so until July 2.

      Police investigation intensified after the bodies of the Muellers and
Sarah Powell were found in the Illinois Bayou on June 28 with plastic bags
taped over their heads and rocks attached to their bodies. Detectives of
the Russelville police department went to Humphrey’s home to discuss the
developments. He met them at the door with a .45 pistol in the waist band
of his pants and said he had been expecting them. He was taken to the
sheriff’s office where he said that he had received the title documents in
the mail after the Muellers had disappeared and would provide them to the
sheriff the next day. On July 2 Humphrey turned over the documents signed
in William Mueller’s name, but he did not produce any mailing envelope. The
sheriff’s office sent the documents to a forensic examiner with known
samples of William Mueller’s handwriting. On August 22 the examiner issued
a report that stated the signatures on the title documents had been forged.




      2
        The Honorable Stephan M. Reasoner, Chief Judge, United States District Judge
for the Eastern District of Arkansas.

                                        -2-
      Six days after the forensic examiner reported her findings, police
investigators obtained a warrant for Humphrey’s home and the surrounding
buildings to search for blood, duct tape, plastic bags, carpet and clothing
fibers, firearms and precious metals believed to have been taken from the
abandoned Jeep and trailer, and other items related to the deaths of the
Muellers and Sarah Powell.       During the search of Humphrey’s house
investigators found several plastic bags containing marijuana, marijuana
seeds, partially smoked marijuana cigarettes, rolling papers, and other drug
paraphernalia. They also found several dozen firearms, including one which
was not registered.

      Humphrey argues on appeal that the warrant which led to the seizure
of the drugs and unregistered gun lacked probable cause because it relied
on stale evidence and uncorroborated hearsay and that the evidence should
therefore be suppressed. He contends that the length of time from February
when the victims had disappeared and he had his first contact with
authorities to the issuance of the search warrant on August 28 was so long
that it was probable that the types of evidence sought would have been
destroyed. We review the denial of a suppression motion for clear error.
U.S. v. Taylor, 119 F.3d 625, 629 (8th Cir. 1997).

      The search warrant was supported by the affidavit of Sgt. Aaron Duvall
of the Pope County sheriff’s office. Duvall’s affidavit stated that David
Branch had seen the title documents to the Jeep and trailer in the Mueller
residence shortly before they disappeared and that the documents were then
unsigned, that Humphrey had admitted having the documents but for months
refused repeated requests to surrender them, and that handwriting analysis
indicated that William Mueller’s signatures on them had been forged. It
also reported that the Jeep and trailer were empty when found, that the
Muellers had been on their way to a gun sale when they disappeared and they
normally would have been carrying guns, ammunition, and precious metals on
such a trip, that fibers taken from the Muellers’ residence and vehicle were
consistent in color with those observed in Humphrey’s vehicle and residence,
and that Humphrey had




                                    -3-
described the clothes worn by the Muellers when he last saw them and that
description matched the clothes later found on their bodies. Included in
the affidavit were statements attributed to an unnamed cooperating witness
who said that she had seen the Muellers in a vehicle parked outside a bank
in Russelville, Arkansas shortly after their Jeep had been found abandoned.
She reported that she saw William between two men in the back seat and Nancy
next to Humphrey who was in the driver’s seat. The affidavit indicated that
bank records corroborated Humphrey’s presence in Russelville on that date.


      A study of the affidavit indicates there was probable cause that
evidence or contraband would be located at Humphrey’s property. Illinois
v. Gates, 103 S. Ct. 2317, 2332 (1983). The source and credibility of
evidence in support of a warrant request is considered in the totality of
the circumstances analysis, and a warrant is proper so long as the evidence
as a whole creates a reasonable probability that the search will lead to the
discovery of evidence. Id., at 2335. Humphrey had admitted having the
title documents to the Mueller vehicle but delayed in turning them over, and
the signatures on them turned out to have been forged. There was other
evidence in the affidavit linking him to the Muellers, including his
knowledge of the clothing they wore at the time of their death and the
presence on his property of fibers similar to those from the Muellers’. The
report of the cooperating witness had also been corroborated by bank
records. The lapse of time between the initial suspicion of Humphrey and
the issuance of the warrant is relevant to the existence of probable cause,
but is not dispositive. U.S. v. Maxim, 55 F.3d 394, 397 (8th Cir. 1995).
An ongoing investigation continued from the time Humphrey first came under
suspicion until the application for the warrant was made just days after the
receipt of the forensic report indicating that the title documents held by
Humphrey had been forged. It took time to gather enough evidence to obtain
a warrant. The warrant sought evidence that was of a type that might still
be on the premises, U.S. v. LaMorie, 100 F.3d 547, 554 (8th Cir. 1996);
Maxim, 55 F.3d at 397, and the district court did not err in concluding that
probable cause existed at the time it was issued. LaMorie, 100 F.3d at 554-
55.




                                    -4-
      The district court also found that the investigating officers relied
in good faith upon a warrant reasonably believed to be valid. U.S. v. Leon,
104 S. Ct. 3405, 3420 (1984); LaMorie, 100 F.3d at 556. Humphrey argues that
the officers could not have reasonably believed the warrant was valid
because they prepared the supporting affidavit and knew it lacked sufficient
indicia of probable cause.     Humphrey has not pointed out any material
misstatements or omissions in the supporting affidavit, however, and
substantial evidence was presented to support the finding of probable cause.
U.S. v. Livesay, 983 F.2d 135, 138 (8th Cir. 1993). In light of the amount
and detail of evidence in the affidavit it was not unreasonable for the
executing officers to rely on the warrant.       Leon, 104 S. Ct. at 3420;
LaMorie, 100 F.3d at 556.

     Accordingly, the judgment of the district court is affirmed.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -5-